[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                          May 7, 2008
                                    No. 07-15340                       THOMAS K. KAHN
                              ________________________                     CLERK


                    D. C. Docket No. 06-01886-CV-ORL-19-KRS

FLORENCIO AROCHO, JR.,


                                                                        Plaintiff-Appellant,

                                           versus

CENTRAL STATES SOUTHEAST AND
SOUTHWEST AREAS PENSION FUND,

                                                                      Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                       (May 7, 2008)

Before CARNES and MARCUS, Circuit Judges, and DUBOSE,* District Judge.




       *
      Honorable Kristi DuBose, United States District Judge for the Southern District of
Alabama, sitting by designation.
PER CURIAM:

       The judgment of the district court is AFFIRMED for exactly those reasons

set out in that court’s order of October 9, 2007.1




       1
        This case was originally scheduled for oral argument, but the panel unanimously
determined that it could and should be decided without argument. See 11th Cir.R.34-3(f).

                                               2